          Case 1:12-cv-00095-RJS Document 313 Filed 12/17/18 Page 1 of 1

cow~v                                                                 Cowan, Liebowitz & Latman, 1'.C.
                                                                      114 West 47th Street
LIEBOWITZ                                                             New York, NY 10036

LATl~~A~1                                                            (212)790-9200 Tel
                                                                     (212)575-0671 Fax
                                                                      www.cll.com

                                                                      Richard S. Mandel
                                                                     (212)790-9291
                                                                      rsm ,cll.com

                                        December 17, 2018

VIA ECF and EMAIL

Hon. Richard J. Sullivan
United States Courthouse
40 Foley Square
New York, NY 10007

        Re:     Capitol Records, LLC et al. v. ReDigi Inc. et al., 12 cv. 0095 (RJS~

Dear Judge Sullivan:

       We represent Plaintiffs in the above-referenced action. Presently pending before Your
Honor is Plaintiffs' post-judgment motion for attorneys' fees (Docket No. 270).

       We write to bring to Your Honor's attention that last week, the Second Circuit affirmed
the March  30, 2013 summary judgment order in this case in favor of Plaintiffs. A copy of the
decision is enclosed. We respectfully submit that in view of the Second Circuit's affirmance, the
motion for attorneys' fees is ripe for adjudication and should be granted for the reasons
previously addressed in our motion.

                                            Respectfully,
                                           ~---~              ~                           3
                                                                  ,_.._._~


                                              Richard S. Mandel

Incl.

cc:     All Parties Receiving Notice via ECF




29503/003/2194997.]
